Judgment unanimously modified, on the law, to the extent of vacating the verdicts in favor of plaintiffs against defendant Macy’s New York and of dismissing the second and fourth causes of action against said defendant, and the judgment, as so modified, is affirmed, with costs to said defendant. We find no evidence in the record from which a jury could reasonably infer negligence on the part of defendant Maey’s New York in the hiring or supervision of Charters. It was under no duty to inquire into the possibility that Charters might have been convicted of crime in the past, and before the incident in question nothing transpired to alert it to the possibility that such an incident might occur. Concur — Botein, P. J., Breitel, McNally, Stevens and Bergan, JJ.